Cite as: 589 U. S. ____ (2020)             1

                     THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
                ARIZONA v. CALIFORNIA
   ON MOTION FOR LEAVE TO FILE A BILL OF COMPLAINT
            No. 150, Orig. Decided February 24, 2020

   The motion for leave to file a bill of complaint is denied.
   JUSTICE THOMAS, with whom JUSTICE ALITO joins, dis-
senting from denial of motion for leave to file complaint.
   Today the Court denies Arizona leave to file a complaint
against California. Although we have discretion to decline
review in other kinds of cases, see 28 U.S. C. §§1254(1),
1257(a), we likely do not have discretion to decline review
in cases within our original jurisdiction that arise between
two or more States.
   The Constitution establishes our original jurisdiction in
mandatory terms. Article III states that, “[i]n all Cases . . .
in which a State shall be [a] Party, the supreme Court shall
have original Jurisdiction.” §2, cl. 2 (emphasis added). In
this circumstance, “[w]e have no more right to decline the
exercise of jurisdiction which is given, than to usurp that
which is not given.” Cohens v. Virginia, 6 Wheat. 264, 404
(1821) (Marshall, C. J., for the Court).
   Our original jurisdiction in suits between two States is
also “exclusive.” §1251(a). As I have previously explained,
“[i]f this Court does not exercise jurisdiction over a contro-
versy between two States, then the complaining State has
no judicial forum in which to seek relief.” Nebraska v. Col-
orado, 577 U. S. ___, ___ (2016) (opinion dissenting from de-
nial of motion for leave to file complaint) (slip op., at 2).
Denying leave to file in a case between two or more States
is thus not only textually suspect, but also inequitable.
   The Court has provided scant justification for reading
“shall” to mean “may.” It has invoked its “increasing duties
with the appellate docket,” Arizona v. New Mexico, 425
2                  ARIZONA v. CALIFORNIA

                     THOMAS, J., dissenting

U. S. 794, 797 (1976) (per curiam) (internal quotation
marks omitted), and its “structur[e] . . . as an appellate tri-
bunal,” Ohio v. Wyandotte Chemicals Corp., 401 U.S. 493,
498 (1971). But the Court has failed to provide any analysis
of the Constitution’s text to justify our discretionary
approach.
  Although I have applied this Court’s precedents in the
past, see Wyoming v. Oklahoma, 502 U.S. 437, 474, n.
(1992) (dissenting opinion), I have since come to question
those decisions, see Nebraska, supra, at ___ (dissenting
opinion) (slip op., at 3). Arizona invites us to reconsider our
discretionary approach, and I would do so. I respectfully
dissent from the denial of leave to file a complaint.